Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 5, 2020, is
entered into by and between Broadmark Realty Capital Inc., a Maryland
corporation (the “Company”), and Nevin Boparai, an individual (“Employee”).

RECITALS

A.The Company desires to employ Employee, and Employee desires to be employed by
the Company, as of September 8, 2020 (the “Effective Date”) on the terms and
subject to the conditions set forth in this Agreement; and

B.Employee shall have access to valuable confidential and proprietary
information used in the business of the Company, including financial data,
customer data, operational data, trade secrets and other intellectual property
that if disclosed to or used by competitors or potential competitors would cause
irreparable harm to the Company, and as a result, Employee and the Company
desire to provide the Company with adequate protection from the unauthorized
disclosure or use of the Company’s confidential and proprietary information;

C.Effective as of the Effective Date, Employee wishes to accept employment with
the Company upon the terms and conditions set forth in this Agreement.

AGREEMENT

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1.Employment. The Company shall employ Employee, and Employee accepts employment
with the Company, upon the terms and conditions set forth in this Agreement.
Employee’s term of employment hereunder shall commence on the Effective Date and
continue until December 31, 2023 (the “Expiration Date”); provided, however,
that the Company or Employee may terminate this Agreement, the term of
Employee’s employment under this Agreement and Employee’s employment at any time
as provided in Section 4 hereof. The term of Employee’s employment hereunder is
referred to as the “Employment Period.” If the Employment Period ends because
the term of this Agreement expires at the Expiration Date, such expiration shall
not automatically result in Employee’s termination of employment and Employee
shall thereupon remain employed by the Company without an employment agreement
unless his employment is otherwise terminated. The primary place of Employee’s
employment will be in the Company’s home offices in the Seattle, Washington
area, subject to the Company’s policies regarding working from a remote location
and subject to reasonable business travel requirements.    

1

--------------------------------------------------------------------------------

2.Position and Duties.
(a)During the Employment Period, Employee shall serve as the Executive Vice
President and Chief Legal Officer of the Company, and shall have the duties,
responsibilities and authority of an Executive Vice President, General Counsel
and Chief Legal Officer. Employee acknowledges and agrees he shall perform his
duties and responsibilities faithfully and to the best of his abilities in a
businesslike manner.
(b)Employee shall report to the Chief Executive Officer and the Board of
Directors of the Company (the “Board”), shall work on a full-time basis for the
Company and shall devote substantially all of his business time, attention,
skills and energies to the business and affairs of the Company. During the
Employment Period, Employee shall not engage in any business activity which, in
the reasonable judgment of the Board, conflicts with the duties of Employee
hereunder, whether or not such activity is pursued for gain, profit or other
pecuniary advantage. Employee agrees that he shall promptly report any potential
conflict in writing to the Board, affirmatively disclosing any outside business
opportunity that presents even the appearance of a conflict.
3.Base Salary and Benefits.
(a)Base Salary. During the Employment Period, Employee’s base salary shall be
$350,000 per annum (the “Base Salary”), which shall be payable in regular
installments in accordance with the Company’s general payroll practices. This
annual Base Salary shall be prorated for 2020 based on a fraction, (i) the
numerator of which is the number of days from and including the Effective Date
through the last day of the calendar year and (ii) the denominator of which is
365. Annual compensation review and increases, if any, will be subject to
approval by the Board.  However, the Base Salary may not be decreased during the
Employment Period other than as part of an across-the-board salary reduction for
executive officers of the Company.
(b)Annual Bonus. At the conclusion of each fiscal year (commencing with the 2020
fiscal year) during the Employment Period, in addition to the Base Salary,
Employee may be eligible to receive an annual cash bonus (the “Annual Bonus”) in
an amount to be established by the Board or the Compensation Committee. The
amount of the Annual Bonus will be based on achievement of certain annual
performance targets and other objectives established by the Board or the
Compensation Committee, and the target Annual Bonus, assuming that all
performance goals are satisfied at the target level of performance, shall be
equal to annual Base Salary for the performance year (prorated annual Base
Salary in the case of performance for 2020) (which target amount shall be
subject to the annual compensation review and increase (but not decrease) by the
Board or the Compensation Committee).  Any Annual Bonus will be paid promptly
following the completion of the annual audit for the calendar year to which it
relates, and in all events no later than March 15th of the calendar year
following the calendar year to which it relates.

2

--------------------------------------------------------------------------------

(c)Vacation. During the Employment Period, Employee shall be entitled to paid
vacation in accordance with Company policy.
(d)Expenses. The Company shall reimburse Employee for all reasonable expenses
incurred by him in the course of performing his duties under this Agreement
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses (“Business
Expenses”), subject to the Company’s requirements with respect to reporting and
documentation of such expenses.
(e)Benefits. Employee will be eligible to participate in such health care,
insurance, retirement, and other employee benefit plans as are generally made
available by the Company to its employees, subject to the terms of said plan or
plans. The terms of such plans are subject to change or termination at any time,
with or without notice, at the discretion of the Company.
(f)Clawback.  All incentive compensation (including without limitation, any
Annual Bonuses or other performance-based compensation) paid or payable to
Employee, whether pursuant to this Agreement or otherwise, shall be subject to
any clawback, recoupment or compensation recovery policy adopted by the Board or
the Compensation Committee, regardless of whether the policy is adopted after
the compensation is paid or payable.  
(g)Signing Bonus.  Employee shall be paid a one-time cash signing bonus of
$150,000 within thirty (30) days following the Effective Date, subject to
Employee’s continued employment hereunder through the payment date. If Employee
resigns his employment other than for Good Reason or his employment is
terminated by the Company for Cause, in either case within one year following
the Effective Date, Employee shall promptly repay an amount equal to the product
of $150,000 and a fraction, (i) the numerator of which is 365 minus the number
of days Employee is employed hereunder following the Effective Date, and (ii)
the denominator of which is 365.
(h)Relocation Expenses.  The Company will provide Employee with reimbursement
for the reasonable costs incurred of (i) temporary housing, (ii) travel to and
from the Chicago, Illinois area until Employee’s family is able to relocate and
(iii) moving Employee’s household goods from Chicago, Illinois to Employee’s new
home in the Seattle, Washington area, subject to the Company’s requirements with
respect to reporting and documentation of expenses. The total amount
reimbursable pursuant to this Section 3(h) will not exceed $50,000 in 2021, and
no amount will be reimbursable subsequent to 2021. The total amount payable
pursuant to this Section 3(h) will not exceed $50,000 and, if Employee resigns
his employment other than for Good Reason or his employment is terminated by the
Company for Cause, in either case within one year following the Effective Date,
Employee shall promptly repay an amount equal to the product of the total amount
paid pursuant to this Section 3(h) and a fraction, (i) the numerator of which is
365

3

--------------------------------------------------------------------------------

minus the number of days Employee is employed hereunder following the Effective
Date, and (ii) the denominator of which is 365.
(i)Equity Grant.  As of the Effective Date, the Company shall grant Employee
restricted stock units (“RSUs”) with respect to Company common stock with a
value of $450,000 as of the grant date (determined by dividing $450,000 by the
closing price per share of Company common stock on the last trading day before
the Effective Date). The RSUs shall vest in one-third increments on each of the
first three anniversaries of the Effective Date, subject to Employee’s continued
employment through the applicable vesting date. The grant of the RSUs shall be
subject to the Company’s equity incentive plan and a grant agreement between the
Company and Employee.  During the Employment Period, Employee will be eligible
for future grants of Company equity to the extent available pursuant to the
Company’s stock incentive plan, as the Board or the Compensation Committee may
approve from time to time, but as of the Effective Date, such grants are
anticipated to occur annually and to be generally consistent with the nature and
terms (other than amounts) of grants for other executive officers of the Company
at the time of such grants, other than for new hires.
4.Termination. The Employment Period shall terminate as follows:
(a)Termination by Employee without Good Reason. In the event that Employee
terminates his employment for any reason other than for Good Reason, Employee
must provide the Company with written notice of such resignation.   Employee
will use his best efforts to provide the Company with such written notice at
least sixty (60) days in advance of the effective date of the termination.  In
the event that at least sixty (60) days’ advance written notice is not provided,
Employee agrees to be available as a resource to the Company for the transition
of his responsibilities for a number of days equal to sixty (60) minus the
number of days’ written notice provided.
(b)Termination by Employee for Good Reason. Employee may terminate his
employment hereunder for Good Reason. “Good Reason” means  (i) a material and
sustained diminution in Employee’s duties under this Agreement or a reduction of
Employee’s title, (ii) a material breach by the Company of this Agreement, (iii)
relocation of Employee’s principal place of employment to a location that is
more than fifty (50) miles from Employee’s place of employment as of the
Effective Date, without Employee’s consent, (iv) a reduction in the Base Salary,
unless such reduction is part of an across the board reduction for senior
executive officers of the Company, or (v) a material reduction in the Employee’s
target Annual Bonus; provided that any such action shall not constitute Good
Reason unless (A) Employee provides written notice to the Company of any such
action within thirty (30) days of the date on which such action first occurs and
provides the Company with thirty (30) days to remedy such action (the “Cure
Period”), (B) the Company fails to remedy such action within the Cure Period,
and (C) Employee resigns within thirty (30) days of the expiration of the Cure
Period. If the Employment Period expires because the Expiration Date has been
reached while Employee remains

4

--------------------------------------------------------------------------------

employed, neither that nor any subsequent resignation of Employee’s employment
with the Company shall be considered a termination for Good Reason.  
(c)Termination by the Company.
(i)Termination by the Company for Cause. The Company may terminate Employee’s
employment for Cause (“Termination for Cause”). “Cause” shall mean any of the
following:
(1)Any act of fraud, embezzlement, theft, intentional dishonesty,
misrepresentation or breach of fiduciary duty with respect to the Company or its
subsidiaries;
(2)Employee’s gross negligence or willful misconduct in the performance of his
duties to the Company;
(3)Failure or refusal to follow any reasonable directive of the Board or the
officer to whom Employee reports, and if such failure and refusal is curable, if
such failure or refusal is not cured within fifteen (15) days after the
Company’s written notice to Employee of such failure or refusal;
(4)Employee’s (1) breach of Sections 6, 7 or 8 of this Agree­ment; (2) breach of
any material written policy of the Company which if curable, is not cured within
fifteen (15) days after the Company’s written notice of such breach; or
(3) material breach of this Agreement, which if curable, is not cured within
fifteen (15) days after the Company’s written notice of such breach; or
(5)Employee’s conviction of, indictment for or entering of a guilty plea or plea
of no contest or nolo contendere with respect to any felony or any crime
involving an act of moral turpitude.

The Company may terminate this Agreement pursuant to a Termination for Cause at
any time immediately upon notice to Employee.

(ii)Termination by the Company without Cause. The Company may terminate
Employee’s employment without Cause (i.e., for any reason other than those
described in Sections 4(c)(i) and 4(d) (“Termination without Cause”) at any time
upon written notice to Employee. If the

5

--------------------------------------------------------------------------------

Employment Period expires because the Expiration Date has been reached while
Employee remains employed, neither that nor any subsequent termination of
Employee’s employment by the Company shall be considered a Termination without
Cause.  
(d)Death and Disability. Employee’s employment shall terminate immedi­ately upon
Employee’s death and the Company may terminate this Agreement upon thirty (30)
days’ prior written notice to Employee if, by virtue of a physical or mental
condition, Employee is unable to perform the essential functions of his work
under this Agreement, with or without reasonable accommodation, for a period of
one hundred eighty (180) days in any three hundred and sixty-five (365) day
period (“Disability”). Any question as to the existence of the Employee’s
Disability as to which the Employee and the Company cannot agree shall be
determined in writing by a qualified independent physician selected by the
Company and reasonable acceptable to the Employee. If the Employee and the
Company cannot agree as to a qualified independent physician, each shall appoint
such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and the Employee shall be final and conclusive for all purposes
of this Agreement.
(e)Obligations upon Termination.
(i)In the event of a resignation by Employee without Good Reason, as described
in Section 4(a), all of the parties’ respective rights and obligations hereunder
shall immediately terminate upon the expiration of the notice period required
under Section 4(a) or upon notice by the Company waiving such notice, except
that (A) Employee’s obligations and the Company’s rights under Sections 5
through 12 of this Agreement shall survive such termination and (B) the Company
shall pay to Employee only the Base Salary and, in accordance with Company
policy, together with any unreimbursed Business Expenses as of the date of
termination (collectively, the “Accrued Benefits”).
(ii)In the event of a Termination for Cause, as described in Section 4(c)(i),
all of the parties’ respective rights and obligations hereunder shall terminate
upon the effective date of such termination, except that (A) Employee’s
obligations and the Company’s rights under Sections 5 through 12 of this
Agreement shall survive such termination and (B) the Company shall pay to
Employee only the Accrued Benefits.
(iii)In the event of a Termination without Cause, as described in Section
4(c)(ii), or Employee’s resignation for Good Reason pursuant to Section 4(b),
all of the parties’ respective rights and obligations hereunder shall terminate
upon the effective date of such termination pursuant to Section 4(c)(ii) or
Section 4(b) as the case may be, except that (A) Employee’s obligations and the
Company’s rights under Sections 5 through

6

--------------------------------------------------------------------------------

12 of this Agreement shall survive such termination; (B) the Company shall pay
Employee the Accrued Benefits; (C) the Company shall pay Employee, as severance,
an amount equal to twelve (12) months of Employee’s then-current Base Salary
payable in regular installments in accordance with the Company’s general payroll
practices; and (D) the Company shall provide a payment in the amount equal to
the premium for COBRA benefits under the Company’s group health plan for twelve
(12) months, which the Employee may at Employee’s option, use to procure
continuing benefits, payable in monthly installments on the first pay date for
each month (the payments under Clauses (C) and (D) are collectively referred to
as the “Severance Payment”). The payment of the Severance Payment under this
Section 4(e)(iii) shall be conditioned upon Employee providing an effective
execution of a full release of claims against the Company in a form reasonably
satisfactory to the Company. The Company shall specify a period, not to exceed
forty-five (45) days following termination, during which Employee may review,
consider and return such release and may specify a period of up to seven days
within which Employee may revoke the release following execution of the same
(the “Review and Revocation Period”). The payment of the Severance Payment
installments shall commence as of the first payroll period following the release
becoming irrevocable and the first payment shall include all installments
accrued from the date of termination of employment, provided that if the Review
 and Revocation Period spans two (2) calendar years, then the Severance Payment
installments shall not commence before the first payroll period in the second
calendar year and the first payment shall include all installments accrued from
the date of termination of employment, regardless of the year in which the
release is signed and returned.
(iv)In the event of Employee’s death or Disability, as described in Section
4(d), all of the parties’ respective rights and obligations hereunder shall
immediately terminate upon the effective date of such termination pursuant to
Section 4(d), except that (A) Employee’s obligations and the Company’s rights
under Sections 5 through 12 of this Agreement shall survive such termination;
(B) the Company shall pay to Employee the Accrued Benefits, and (C) the Company
shall provide a payment in the amount equal to the premium for COBRA benefits
under the Company’s group health plan for twelve (12) months, which the Employee
or his estate, if applicable, may use to procure continuing benefits, payable in
monthly installments on the first pay date for each month.
(v)Except as otherwise required by law (e.g., COBRA) or as specifically provided
herein, all of Employee’s rights to salary, severance, fringe benefits and
bonuses hereunder (if any) shall cease upon termination for any reason.

7

--------------------------------------------------------------------------------

(vi)Upon termination of Employee’s employment hereunder for any reason, Employee
shall promptly resign from all other positions with the Company and its
affiliates.
5.Acknowledgments.

(a)Employee acknowledges and agrees that as a result and as part of Employee’s
employment with the Company, he has received and will receive knowledge and
expertise in the Business of the Company that is special and unique. As used in
this Agreement, the term “Business” shall mean the business of (i) originating
mortgages, lending money or other financing, in each case, for the purpose of
acquiring, developing or otherwise financing real estate and related assets or
the operation of a real estate investment fund or such other fund, real estate
investment trust or other entity that participates in the foregoing described
real estate-related activities within the United States, whether through
origination activities or in the secondary market (including, without
limitation, through the acquisition of real estate related loans or interests
therein) or (ii) Fundraising for, on behalf of, or with respect to persons
(within the meaning of Section 7701 of the Internal Revenue Code) (“Persons”)
engaged in the activities referenced in Clause (i).   The Parties agree that a
business, venture, entity or company or division of any of the foregoing will be
conclusively presumed to be competitive for the purposes of Section 6 of this
Agreement if a majority of the annual revenue of the business, venture, entity
or company or division of any of the foregoing, measured over either the prior
(i) five-year period or any (ii) shorter period of not less than one year (or in
the case of a business, venture, entity or company or division of any of the
foregoing, such shorter period than one year that it has been conducting
business), is derived from the Business, or in case of a new business, venture,
entity or company or division of any of the foregoing, a majority of annual
revenue of which is reasonably expected to be derived from the Business;
provided, however, that will not necessarily be the exclusive basis on which a
business, venture, entity or company or division of any of the foregoing may be
considered to be competitive for the purposes of Section 6 of this Agreement.
(b)For purposes of this Agreement, the term “Fundraising” means any action of a
Person to secure third-party equity investments in a commercial business venture
or investment fund, including but not limited to direct and indirect
solicitation, marketing and distribution of investment material related to such
commercial business venture or investment fund.
(c)For purposes of this Agreement, the term “Confidential Information” means any
confidential or proprietary information of the Company, which is not already or
does not become generally available to the public (but not through any breach of
confidentiality by Employee), whether contained in documents, electronic media
or other forms, including, but not limited to, information about materials,
procedures, inventions, processes, manufacturing, expertise, customer lists,
potential customer lists, customer data, financial data, vendors, marketing
plans, and trade secrets.

8

--------------------------------------------------------------------------------

Confidential Information shall also include personal information of the
Company’s customers, clients, employees, and vendors (“Personal Information”).
(d)For the purposes of this Agreement, the term “Territory” means any state or
country (other than the USA) within which the Company has conducted any aspect
of the Business during the then most recent two (2) years of Employee’s
employment with the Company.
(e)Employee acknowledges and agrees that the restrictive covenants and other
continuing obligations in this Agreement are reasonable and necessary and that
consideration and compensation provided to Employee pursuant to this Agreement
constitute good and sufficient consideration for Employee’s agreements and
covenants in Sections 6 and 7.
(f)For purposes of Sections 5 through 8, the term “Company” includes both the
Company and its direct and indirect subsidiaries and any entities managed by the
Company or any of it direct or indirect subsidiaries.

6.Non-Competition and Non-Solicitation.


(a)Employee acknowledges that, in the course of his employment with the Company
he will become familiar with the Company’s and its respective predecessors’
trade secrets and with other Confidential Information concerning the Company and
its respective predecessors and that his services have been and will be of
special, unique and extraordinary value to the Company. Employee agrees that, in
consideration of his employment as contemplated under this Agreement and all
compensation and benefits being provided herein, it is both reasonable and fair
as well as necessary for the protection of the Company’s confidential
information, good will in the marketplace, and other protectable business
interests, that he be subject to certain limitations in his activities in the
event of this Agreement’s termination by either party for any reason.
(b)Therefore, in consideration of the foregoing, Employee agrees that during his
employment by the Company and for a period of twelve (12) months following
termination of employment for any reason, he will not (i) engage in, sell or
provide any products or services, within the Territory, which are the same as or
similar to or otherwise competitive with the products and services sold or
provided by the Company in connection with the Business; (ii) own, acquire, or
control any interest, financial or otherwise, in any entity or business engaged
within the Territory in selling or providing the same, similar or otherwise
competitive services or products which the Company is selling or providing in
connection with the Business; or (iii) act or provide services as an officer,
consultant or advisor or loan or otherwise provide financing or financial
assistance of any kind, to any third party who is or is attempting, directly or
indirectly, to engage in any of the activities listed in Clauses (i) or (ii)
above, or Section 6(c)(iii); provided that nothing in this Subsection (b) shall
prohibit Employee from owning less than five percent (5%) of the

9

--------------------------------------------------------------------------------

outstanding shares of any public company as long as Employee has no other role
with such company.
(c)In addition, in consideration of the foregoing, Employee agrees that during
his employment by the Company and for a period of twelve (12) months following
 termination of employment for any reason, Employee shall not, directly or
indirectly, through another person or entity (i) induce, attempt to induce, or
solicit any employee of the Company to terminate his employment with the
Company, or in any way interfere with the relationship between the Company, on
the one hand, and any employee thereof, on the other hand, (ii) employ, hire,
induce, attempt to induce, or solicit the employment of any former employee of
the Company until six (6) months after such employee’s employment relationship
with the Company has been terminated, (iii) call on, solicit, service, divert or
take away or attempt to call on, solicit, service, divert or take away any
current or prospective customer, supplier, contractor, designer, licensee,
distributor, developer, service provider or other business relation of the
Company with respect to products or services related to the Business or induce
any of such parties to cease doing business with the Company, or in any way
interfere with the relationship between any such current or prospective
customer, supplier, contractor, designer, licensee, distributor, developer,
service provider or business relation, on the one hand, and the Company, on the
other hand, or (iv) make any statement or do any act to impair, prejudice or
destroy the goodwill of the Company, to prejudice or impair the relationship or
dealing between the Company and any of its customers, suppliers, contractors,
designers, licensees, employees, distributors, developers, service providers or
other business relations, or to cause existing or potential customers of the
Company to make use of the services or purchase the services or products of any
competitive business.
(d)Notwithstanding any other provision of this Agreement, as this Agreement
could, in part relate to Employee’s future practice of law, the Company and
Employee understand and agree that this Agreement shall be interpreted
consistent with the Rules of Professional Conduct that are actually applicable
to Employee in relevant jurisdictions (the “Rules”), and that, to the extent of
any conflict between Employee’s obligations under the Rules and this Agreement,
the Rules shall control and the conflicting provision(s) in this Agreement (i)
that can be more narrowly drawn so as not to be conflicting, shall be so
narrowly drawn, or (ii) or that cannot be more narrowly drawn, shall be
ineffective, in either  case, without invalidating the remaining provisions of
this Agreement.
7.Nondisclosure and Nonuse of Confidential Information; Nondisparagement.
(a)Employee acknowledges and agrees that he will be afforded access to
Confidential Information which could have an adverse effect on the Company and
the Business if it is used in an unauthorized manner and/or disclosed. Employee
will not, at any time, either during the Employment Period or thereafter,
disclose or use any

10

--------------------------------------------------------------------------------

Confidential Information, or permit any person to use, examine or make copies of
any Confidential Information, except as may be required in his duties on behalf
of the Company or any of its subsidiaries. Employee agrees to take reasonable
measures to protect the secrecy of, and avoid the disclosure and the
unauthorized use of, any Confidential Information.
(b)Employee shall deliver to the Company at the termination of the Employment
Period, or at any time the Company may request, all memoranda, notes, plans,
records, reports, files, electronic data, computer tapes, software and other
documents and data (and copies thereof) that is Confidential Information or
Personal Information or Work Product (each as defined herein) or other
information relating to the Business of the Company which Employee may then
possess or have under his control. Notwithstanding the foregoing, Employee will
have the right to retain and remove all personal property and effects which are
owned by Employee.
(c)Employee agrees that he will not view or access any Personal Information
except as needed in the course of his job duties and responsibilities for the
Company or any of its subsidiaries.

(d)Employee agrees not to make, or cause any other person to make, any public
statement that criticizes or disparages the Company, or its officers, employees,
directors or products. Nothing set forth herein shall be interpreted to prohibit
Employee from responding publicly to incorrect public statements, making
truthful statements when required by law, subpoena, court order, or the like
and/or from responding to any inquiry about this Agreement or its underlying
facts and circumstances by any regulatory or investigatory organization and/or
from making any truthful statements in the course of any litigation.

(e)Pursuant to 18 U.S.C. § 1833(b), Employee will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret of the Company that (i) is made (A) in confidence to a federal,
state, or local government official, either directly or indirectly, or to
Employee’s attorney and (B) solely for the purpose of reporting or investigating
a suspected violation of law; or (ii) is made in a complaint or other document
that is filed under seal in a lawsuit or other proceeding. If Employee files a
lawsuit for retaliation by the Company for reporting a suspected violation of
law, Employee may disclose the trade secret to Employee’s attorney and use the
trade secret information in the court proceeding, if Employee files any document
containing the trade secret under seal and does not disclose the trade secret
except under court order. Nothing in this Agreement is intended to conflict with
18 U.S.C. § 1833(b) or create liability for disclosures of trade secrets that
are expressly allowed by such section.

8.Inventions and Patents. Employee agrees that all inventions, innovations,
improvements, technical information, certifications, systems, software
developments, methods, designs, analyses, drawings, reports, service marks,
trademarks, trade names, logos and all similar or related information (whether
patentable or unpatentable) which

11

--------------------------------------------------------------------------------

relates to the Business, research and development or existing or future products
or services and which are conceived, developed or made by Employee (whether or
not during usual business hours and whether or not alone or in-conjunction with
any other person) in the course of his employment with the Company or
relationship with the Company or any predecessor, together with all patent
applications, letters patent, trademark, trade name and service mark
applications or registrations, copyrights and reissues thereof that may be
granted for or upon any of the foregoing (collectively referred to herein as
“Work Product”) belong to the Company. Employee hereby assigns and agrees to
assign to the Company any rights he may have or acquire in such Work Product,
whether created before, on, after or prior to the Effective Time. Employee
agrees that his copyrightable works prepared for the Company are “supplementary
works” or “works for hire,” as defined in Title 17 of the United States Code,
and if any such works are deemed not to be a supplementary work or work for
hire, then Employee hereby assigns and agrees to assign his entire right, title
and interest in the copyright to such works to the Company. Employee will take
reasonable steps to promptly disclose such Work Product to the Company and
perform all actions reasonably requested by the Company (whether during or after
the Employment Period) to establish and confirm such ownership (including the
execution and delivery of assignments, consents, powers of attorney and other
instruments) and to provide reasonable assistance to the Company in connection
with the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product, to the extent the assistance of
Employee is reasonably required to prosecute such applications or reissues
thereof or to prosecute or defend such interferences. Notwithstanding the
foregoing, this Section 8 does not require Employee to assign or offer to assign
any of Employee’s rights to an invention for which no equipment, supplies,
facilities, or trade secret information of the Company was used and which was
developed entirely on Employee's own time, unless (a) the invention relates (i)
directly to the business of the Company, or (ii) to the Company's actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for the Company.
9.Enforcement.
(a)If Employee breaches or threatens to commit a breach of any of the covenants
set forth in Sections 6, 7, and 8 above, then the Company shall have the right
to seek to have the covenants in Sections 6, 7, and 8 specifically enforced
against Employee, including temporary restraining orders and injunctions by any
court of competent jurisdiction, in order to enforce, or prevent any violations
of, the provisions hereof (without posting a bond or other security), it being
agreed by Employee that any breach or threatened breach by Employee of Sections
6, 7, and 8 would cause irreparable injury to the Company and that money damages
would not provide an adequate remedy to the Company. The prevailing party is
entitled to its attorneys’ fees and costs incurred in relation to any action
addressing Sections 6, 7, and 8 of this Agreement. In addition, the Company
shall not be required to post any bond or other surety as a condition to the
issuance of any temporary

12

--------------------------------------------------------------------------------

restraining order or injunction, and Employee irrevocably waives any such
requirement of any statute or applicable law.
(b)If, during the enforcement of any or all of the covenants and provisions set
forth in Sections 6, 7, and 8 above, any court of competent jurisdiction enters
a final judgment that declares that the duration, scope, or area restrictions
stated therein are unreasonable under circumstances then existing, are invalid,
or are otherwise unenforceable, then the parties hereto agree that the maximum
enforceable duration, scope, or area reasonable under such circumstances shall
be substituted for the stated duration, scope, or area, and that the court
making the determination of invalidity or unenforceability shall have the power
to revise the scope, duration, or area of the term or provision, to delete
specific words or phrases, or to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
the closest to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified to cover the
maximum duration, scope, or area permitted by law.
(c)If any of the provisions of Sections 6, 7, and 8 are violated, then the time
limitations set forth in those sections shall be extended for a period of time
equal to the period of time during which such breach occurs, and, in the event
the Company is required to seek relief from such breach before any court, board
or other tribunal, then the time limitation shall be extended for a period of
time equal to the pendency of such proceedings, including all appeals.
(d)The provisions of Sections 5 through 12 shall survive any termination of
Employee’s employment and termination of this Agreement; provided, however, if
the Employment Period expires because the Expiration Date has been reached while
Employee remains employed and the Company refuses to extend the Employment
Period under this Agreement or another employment agreement with material terms
(other than the length of the term) as favorable to Employee as in this
Agreement, then Employee’s obligations under Section 6 shall expire as of the
Expiration Date.        
10.Representations and Warranties. Employee hereby represents and warrants to
the Company that (a) the execution, delivery and performance of this Agreement
by Employee does not and will not conflict with, breach, violate or cause a
default under any agreement, contract or instrument to which Employee is a party
or any judgment, order or decree to which Employee is subject, (b) Employee is
not and will not be a party to or bound by any employment agreement, consulting
agreement, non-compete agreement, confidentiality agreement or similar agreement
with any other person or entity that is inconsistent with the provisions of this
Agreement and (c) this Agreement is a valid and binding obligation of Employee.
11.Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail or (b) on the first business day
following the date of dispatch if

13

--------------------------------------------------------------------------------

delivered utilizing an overnight delivery service or (c) on the date of receipt
if mailed.  All notices hereunder shall be delivered to the addresses set forth
below as follows:

If to Employee:

The last address on file with the Company

If to the Company:



Broadmark Realty Capital, Inc.

1420 Fifth Ave, Suite 2000

Seattle, WA 98101

Facsimile: 206-623-2213

Attention: President

with a copy to:

Bryan Cave Leighton Paisner LLP

1201 W Peachtree St NW

14th Floor

Atlanta, GA 30309

Facsimile: 404-572-6999

Attention: Eliot Robinson

or to such other address as the parties hereto may designate in writing to the
other in accordance with this Section 11. Any party may change the address to
which notices are to be sent by giving written notice of such change of address
to the other parties in the manner above provided for giving notice.

12.General Provisions.
(a)Severability. It is the desire and intent of the parties hereto that the
provisions of this Agreement be enforced to the fullest extent permissible under
the laws and public policies applied in each jurisdiction in which enforcement
is sought. Accordingly, if any particular provision of this Agreement shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Agreement or
affecting the validity or enforceability of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

14

--------------------------------------------------------------------------------

(b)Complete Agreement. This Agreement represents the entire agreement between
the parties with respect to the subject matter of this Agreement and supersedes
and cancels all other contracts, agreements, representations and understandings
between the parties or their affiliates, whether written or oral, expressed or
implied, including without limitation the offer letter dated August 8, 2020 from
the Company to Employee. This Agreement shall bind and inure to the benefit of
each party, their parent companies, subsidiaries and affiliates, and each of
their respective officers, directors, shareholders, investors, business
associates, owners, partners, employees, representatives, agents, contractors
and assigns. The terms of this Agreement are the result of negotiations in which
each party had the opportunity to review and revise any term herein.
Consequently, this Agreement shall not be construed for or against either party
as a result of the manner in which it was drafted.
(c)Successors and Assigns. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of Employee and the Company and
its respective successors, permitted assigns, personal representatives, heirs
and estates, as the case may be; provided, however, that the rights and
obligations of Employee under this Agreement shall not be assigned without the
prior written consent of the Company and the Company may assign the rights and
obligations of this Agreement to any affiliate of the Company or any successor
or permitted assign of the Company’s business or assets, and such assignment by
the Company will not constitute a termination under Section 4.
(d)Governing Law. THIS AGREEMENT, AND ALL CLAIMS, DISPUTES AND CONTROVERSIES
RELATED HERETO OR ARISING HEREFROM, SHALL BE GOVERNED BY, AND CONSTRUED, APPLIED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF WASHINGTON, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES. NO DEFENSE, COUNTERCLAIM OR RIGHT OF
SETOFF GIVEN OR ALLOWED BY THE LAWS OF ANY OTHER STATE OR JURISDICTION, OR
ARISING OUT OF THE ENACTMENT, MODIFICATION OR REPEAL OF ANY LAW, REGULATION,
ORDINANCE OR DECREE OF ANY FOREIGN JURISDICTION, BE INTERPOSED IN ANY ACTION
HEREON. THE PROVISIONS OF THIS AGREEMENT SHALL BE ENFORCEABLE NOTWITHSTANDING
THE EXISTENCE OF ANY CLAIM OR CAUSE OF ACTION OF EMPLOYEE AGAINST COMPANY,
WHETHER PREDICATED ON THIS AGREEMENT OR OTHERWISE.
(e)Jurisdiction; Waiver of Jury Trial. EMPLOYEE HEREBY VOLUNTARILY,
UNCONDITIONALLY AND IRREVOCABLY AGREES AND SUBMITS TO THE JURISDICTION OF THE
FEDERAL AND STATE COURTS OF THE STATE OF WASHINGTON AND APPELLATE COURTS FROM
ANY THEREOF FOR ANY CLAIM, ACTION OR DISPUTE ARISING OUT OF OR RELATED TO THIS
AGREEMENT, AND WAIVES AND AGREES NOT TO ASSERT ANY DEFENSE THAT ANY SUCH COURT
LACKS JURISDICTION, VENUE IS IMPROPER, OR THE FORUM IS INCONVENIENT. EMPLOYEE
AND COMPANY

15

--------------------------------------------------------------------------------

HEREBY IRREVOCABLY AND KNOWINGLY WAIVE (TO THE FULLEST EXTENT PERMITTED BY LAW)
ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING (INCLUDING, WITHOUT
LIMITATION, ANY COUNTERCLAIM) ARISING OUT OF THIS AGREEMENT OR ANY OTHER
AGREEMENTS OR TRANSACTIONS RELATED HERETO OR THERETO, INCLUDING, WITHOUT
LIMITATION, ANY ACTION OR PROCEEDING: (I) TO ENFORCE OR DEFEND ANY RIGHTS UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH, OR
(II) ARISING FROM ANY DISPUTE OR CONTROVERSY IN CONNECTION WITH OR RELATED TO
THIS AGREEMENT. COMPANY AND EMPLOYEE AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT A JURY.
(f)Withholdings. All payments hereunder are subject to withholding for
applicable federal, state and local income and employment taxes and any other
deductions authorized by Employee or required by law.
(g)Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Board or the Compensation
Committee and Employee, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall affect the validity, binding
effect or enforceability of this Agreement or any provision hereof.
(h)Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
(i)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.
(j)Business Days. If any time period for giving notice or taking action
hereunder expires on a day which is not a business day in the State of
Washington, the time period for giving notice or taking action shall be
automatically extended to the immediately following business day.
(k)Survival of Representations, Warranties and Agreements. All representations,
warranties and agreements contained herein shall survive the termination of this
Agreement. For the avoidance of doubt, Employee’s obligations under Sections 6
through 8 hereof shall survive termination of this Agreement for any reason
(including, without limitation, upon nonrenewal of the agreement by either
party).
(l)Section 409A.  To the extent applicable, this Agreement shall be interpreted
in accordance with, and incorporate the terms and conditions required by,

16

--------------------------------------------------------------------------------

Section 409A of the Internal Revenue Code of 1986, as amended, and the
Department of Treasury regulations and other interpretive guidelines issued
thereunder (collectively, “Section 409A”). All payments under this Agreement are
intended to be exempt from Section 409A to the maximum extent possible, and to
the extent they are not exempt, they are intended to be compliant with Section
409A, and all provisions of this Agreement shall be construed consistent with
that intent. Notwithstanding any provision to the contrary in this Agreement:
(i) to the extent necessary to comply with the exemption from Section 409A under
Treasury Regulations Section 1.409A-1(b)(9) or to comply with Section 409A,
amounts that are payable in reference to Employee’s termination of employment
shall be deemed to be payable in reference to “separation from service” within
the meaning of Treasury Regulations Section 1.409A-1(h); (ii) if, on the date on
which Employee incurs a separation from service, Employee is a “specified
employee” as defined in Section 409A, any amount that constitutes deferred
compensation and that becomes payable by reason of such separation from service
(including any amount described in Clause (i)) shall be deferred until the
earlier of the first day of the seventh month following the month that includes
the separation from service or Employee’s death; (iii) for purposes of Section
409A, Employee’s right to receive installment payments pursuant to this
Agreement shall be treated as a right to receive a series of separate and
distinct payments; and (iv) to the extent that any reimbursement of expenses or
in-kind benefits constitutes “deferred compensation” under Section 409A, such
reimbursement or benefit shall be provided no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year. The amount of any in-kind benefits provided in one year
shall not affect the amount of in-kind benefits provided in any other year.
While the Company intends that no payment under this Agreement shall be subject
to tax under Code Section 409A, the Company provides no guarantee of tax
consequences to Employee and Employee shall be responsible for his own taxes.
(m)Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.
(n)Construction. Where specific language (such as the word “including”) is used
to clarify by example a general statement contained herein, such specific
language shall not be deemed to modify, limit or restrict in any manner the
construction of the general statement to which it relates. The language used in
this Agreement shall be deemed to be the language chosen by the parties hereto
to express their mutual intent, and no rule of strict construction shall be
applied against any party hereto.

[SIGNATURE PAGE FOLLOWS]







17

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.



BROADMARK REALTY CAPITAL INC.

By:
  /s/ Jeffrey B. Pyatt

Name: Jeffrey B. Pyatt

Title: Chief Executive Officer









NEVIN BOPARAI





    /s/ Nevin Boparai

18

--------------------------------------------------------------------------------